Citation Nr: 1605164	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 11, 2013 for an increased disability rating of 100 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1953 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case.  The Veteran submitted a timely Substantive Appeal in February 2015 pursuant to a January 2015 Statement of the Case.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to representation, by way of history, the Veteran executed an Appointment of Individual as Claimant's Representative (on a VA Form 21-22a) in June 2005, naming Attorney John S. Berry as the Veteran's representative.  The Veteran subsequently appointed Veterans of Foreign Wars of the United States (VFW) as the representative in February 2015 (on a VA Form 21-22).  John S. Berry's representation was in fact revoked by the Veteran's subsequent appointment of VFW as the representative by VA Form 21-22 dated in February 2015.  Although not marked as "revoked" on the February 2015 VA Form 21-22, the revocation of John S. Berry as representative occurred as a matter of law upon appointment of VFW.  See 38 C.F.R. § 14.632(f)(1) (2015) (providing that, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney).  

Thereafter, in a September 2015 notification to the Board, Attorney John S. Berry indicated withdrawal of representation of the Veteran as he was informed by the Veteran's spouse that the Veteran recently elected VFW as representative.  Regardless, some confusion has arisen regarding representation.  As indicated above, John S. Berry's power of attorney was revoked in February 2015 in favor of VFW.  However, in a June 2015 letter, VFW informed the Board that VFW is unable to accommodate dual representation (citing to February, March, and April submissions from John S. Berry), and requested the Board to afford the Veteran an opportunity to clarify his choice of representation.  In light of this confusion, in a December 2015 letter, the Veteran was informed that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim under 38 C.F.R. § 14.631(e)(1) (2015), and afforded him an opportunity to elect new representation pursuant to 38 C.F.R. § 14.631.  The December 2015 letter stated that, if no response was received within 30 days, the Board will assume that the Veteran wishes representation by VFW and would proceed with appellate review.  As the Veteran did not submit any response within the 30-day period from the date of the December 2015 letter, the Veteran is currently represented by VFW, and the Board will proceed with appellate review.  

In a May 2015 submission (via VA Form 21-0958), the Veteran disagreed with the denial of payment or reimbursement of private medical expenses incurred in connection with medical treatment from the end of 2014 to the beginning of 2015 at Bryan Health Medical Center.  Upon review of the electronic file, to include on VBMS and Virtual VA, it does not appear that the administrative decision (initial determination) denying payment or reimbursement of private medical expenses incurred in connection with medical treatment from the end of 2014 to the beginning of 2015 at Bryan Health Medical Center is associated with the record.  In this regard, claims pertaining to payment or reimbursement of private medical expenses are separately adjudicated by the Veterans Health Administration.  It is not uncommon for a separate (physical) claims file to exist specifically pertaining to the payment or reimbursement of private medical expenses.  In short, the RO in Lincoln, Nebraska (listed above) is not the Agency of Original Jurisdiction (AOJ) regarding entitlement to payment or reimbursement of private medical expenses.  See 38 C.F.R. § 20.300 (2015) (NOD "must be filed with the [VA] office from which the claimant received notice of the determination being appealed").  In this case, the AOJ (that denied payment or reimbursement of private medical expenses incurred in connection with medical treatment from the end of 2014 to the beginning of 2015 at Bryan Health Medical Center) is unclear.  In fact, there is no indication (other than the May 2015 Notice of Disagreement) that such a decision was ever made (e.g., the May 2015 Notice of Disagreement does not include the date of the administrative decision denying payment or reimbursement of private medical expenses).  As such, at this juncture, any action taken by the Board regarding this matter is premature, and the Veteran is encouraged to consult with the representative (VFW) to assist in proceeding with this matter.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  VA received a request for an increased disability rating in excess of 70 percent for PTSD on January 11, 2013; no claim, either formal or informal, was reasonably raised prior to that date.

2.  It became factually ascertainable that the service-connected PTSD had increased in severity to warrant a 100 percent disability rating more than one year prior to January 11, 2013.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to January 11, 2013 for the award of a 100 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The current appeal is for an earlier effective date for an increased disability rating.  Earlier effective date questions are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

As to the appeal for an earlier effective date for a 100 percent disability rating for the service-connected PTSD, which arose out of the claim for an increased rating for PTSD, the Board finds that the VCAA notice requirements have been satisfied.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a January 2013 letter sent prior to the initial denial of the claim in February 2013,  the RO explained to the Veteran that he may submit evidence showing that the service-connected PTSD had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The January 2013 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and statements from the Veteran.  VA examined the Veteran's PTSD in September 2012 and February 2013.  The issue of an earlier effective date (prior to January 11, 2013), which is determined based primarily on historical records assessing whether entitlement arose at any earlier period (than January 11, 2013).  

Moreover, as the claim date is determinative of the effective date in this case, the effective date issue is not determined by the weight of the evidence, including medical evidence.  In appeals where the law is dispositive, as in this case, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43   (2002).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Earlier Effective Date for an Increased Disability Rating of 100 Percent for PTSD

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under Diagnostic Code 9411, a 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

VA received a claim for an increased disability rating in excess of 70 percent for PTSD on January 11, 2013.  Upon careful review of the record, the Board does not find that a claim for an increased disability rating for PTSD was reasonably raised, either formally or informally, prior to January 11, 2013.  In a February 2013 rating decision, the RO denied an increased disability rating in excess of 70 percent, which the Veteran appealed to the Board.  In a March 2014 decision, the Board granted an increased disability rating from 70 percent to 100 percent for the "entire period of this appeal," thereby effectively allowing the RO to assign an effective date based on the date of claim for increased rating or on another appropriate basis based on the provisions applicable to the assignment of effective dates.  Pursuant to the March 2014 Board decision, in a March 2014 rating decision, the RO implemented the March 2014 Board decision and increased the disability rating from 70 percent to 100 percent for service-connected PTSD.  The RO set the effective date as January 11, 2013, the date the claim for an increased disability rating was received by VA.  

Pursuant to 38 C.F.R. § 3.400(o)(2), the Veteran would only be entitled to an earlier effective date for the increased 100 percent disability rating for PTSD if the evidence shows that the Veteran became entitled to the new (100 percent) disability rating between January 11, 2012 and January 11, 2013, that is, if entitlement arose during the one year period prior to the filing of the increased rating claim.  If it is factually ascertainable that the increase in disability occurred prior to January 11, 2012, that is, more than one year prior to filing the increased rating claim, then the proper effective date, pursuant to 38 C.F.R. § 3.400(o)(2), would be January 11, 2013, the date of receipt of claim (i.e., the date currently assigned).  Gaston, 
605 F.3d at 984.  

The Board finds that entitlement to an increased disability rating of 100 percent for PTSD arose prior to January 11, 2012 (i.e., it was factually ascertainable that an increase in disability to 100 percent occurred prior to January 11, 2012), which is the date one year prior to receipt of the claim for an increased rating for PTSD (January 11, 2013).  As discussed in the March 2014 Board decision, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, all the Veteran's psychiatric symptoms were attributed to the service-connected PTSD.  

In the March 2014 decision, in awarding an increased rating of 100 percent for PTSD, the Board found that the Veteran had several of the rating criteria for 100 percent, namely: intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss.  Particularly, the Board stated that "[t]he January 2012 VA treatment record, which noted a history of memory impairment or mild dementia a year before the Veteran filed his claim for increase, convinces the Board that the new higher [100 percent] rating should apply to the entire period of this appeal" and that the GAF score of 40 for dementia (in the February 2013 VA examination) "actually reflect[s] serious symptoms or even impairment in reality testing."  Importantly, however, evidence of memory impairment and dementia was included in the record prior to January 11, 2012.  Indeed, in a November 2007 VA treatment record, the Veteran had a primary diagnosis of memory loss with probable multi-infarct dementia.  A December 2007 VA treatment record also indicated a primary diagnosis of dementia.  In addition, July and September 2005 VA treatment records indicate a GAF score of 40 for dementia, demonstrating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In short, the evidence of record reflects that the Veteran had major impairment in several areas and some impairment in reality testing or communication, including memory loss and dementia, prior to January 11, 2012, the date one year prior to receipt of the claim for an increased rating.  As such, it was factually ascertainable that an increase in disability rating (to 100 percent) for PTSD occurred prior to January 11, 2012, i.e., over one year prior to receipt of the claim for an increased rating on January 11, 2013.  For these reasons, an effective date prior to January 11, 2013, the date of receipt of the claim for an increased rating, for an increased disability rating of 100 percent for the service-connected PTSD, is not warranted.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.400(o)(2); Gaston at 984. 


ORDER

An earlier effective date prior to January 11, 2013 for the award of an increased disability rating of 100 percent for the service-connected PTSD is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


